UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENTREPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 20, 2007 SUN BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 0-20957 52-1382541 (State or other jurisdiction (SEC Commission (I.R.S. Employer of incorporation) File No.) Identification No) 226 Landis Avenue, Vineland, New Jersey 08360 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (856) 691 - 7700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act oSoliciting material pursuant to Rule 14a-12 under the Exchange Act oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act oPre-commencement communications pursuant to Rule 13e-4(c) under the SUN BANCORP, INC. INFORMATION TO BE INCLUDED IN REPORT Section 8 – Other Events Item 8.01 Other Events. On December 20, 2007, the Registrant announced that it had completed the repurchase of1,010,523 shares, or approximately 5% of its then outstanding shares of common stock, par value $1.00 per share, and had received the necessary Board approval to initiate the repurchase of an additional 5%, or approximately1,100,000 shares of its now outstanding common stock, in the open market and in privately negotiated transactions.The Registrant currently has 21,689,875 shares of common stock issued and outstanding.The Registrant announced that the new repurchases would be made from time to time, subject to the availability of stock, over the next 18 months, or such shorter or longer period of time as the Company may determine. For further details, reference is made to the Press Release dated December 20, 2007, which is attached hereto and incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits: 99 Press Release dated December 20, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. SUN BANCORP, INC. Date: December 20, 2007 /s/ Dan A. Chila Dan A. Chila Executive Vice President and Chief Financial Officer
